           Case 1:18-cr-03989-WJ Document 76 Filed 11/11/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,
                                                                  No. 18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

                Defendant.


       DEFENDANT’S FOURTH UNOPPOSED MOTION TO EXTEND DEADLINES

        Defendant Allister Quintana, through his attorney, Ray Twohig, moves that

deadlines for counsel to file sentencing memoranda be extended and that the sentencing

hearing be vacated and rescheduled. The grounds are as follows.

      1. Several sentencing dates have been set, then modified. The current sentencing

         date is January 5, 2021.

      2. At the time of the cpourt’s order rescheduling this matter, the Court set deadlines

         for counsel’s submissions. Those deadlines have not been able to be met because

         the report of Dr. Christine Johnson, Ph.D has been delayed. She has assured

         counsel she will complete her report on November 16, and that date has been

         confirmed on November 11, 2020.

      3. Dr. Johnson has worked diligently on the evaluation despite being unable to meet

         personally with Mr. Quintana at the McKinley County Detention Center, where he

         remains incarcerated. She has been able to obtain the cooperation of staff at the

         detention center to allow online meetings with Mr. Quintana, of which there have

                                               1
          Case 1:18-cr-03989-WJ Document 76 Filed 11/11/20 Page 2 of 3




       been several. These are not ideal, since they hamper and complicate

       psychological testing. Since she has assured counsel she will be able to complete

       her evaluation and report by November 16, 2020. Counsel can then complete his

       sentencing memorandum by December 15, 2020 and the Government can

       complete its response by December 29, 2020.

    4. Extension of these dates is requested as well as rescheduling the sentencing in

       this matter.

              Assistant United States Attorney Joseph Spindle does not oppose this

    motion.

                                                Respectfully submitted,


                                                /s/ Ray Twohig
                                                __________________________
                                                Ray Twohig
                                                Attorney for Defendant
                                                8998 Rio Grande Blvd., N.W.
                                                Albuquerque, NM 87114
                                                Phone: 505/898-0400




I hereby certify that on the 11th day of
November, 2020, I filed the
foregoing electronically through the
CM/ECF system, which caused
all parties and counsel of record
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.


/s/ Ray Twohig
________________________

                                            2
        Case 1:18-cr-03989-WJ Document 76 Filed 11/11/20 Page 3 of 3




Ray Twohig




                                     3
